Title: Horatio G. Spafford to Thomas Jefferson, 24 April 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Respected Friend—  Albany, 4 Mo. 24, 1814.
          Detained by some business, beyond the time that I assigned in my last, I think proper to inform thee, & that I still am preparing to go to Washington, & to see thee, as I informed thee before. In the mean time,
			 I presume to trouble thee with a solicitation in behalf of some interest I wish to make at Washington. The present Post-Master of this city, is a most worthy man, my
			 intimate friend. From him I have just learnt that I have been named at Washington, as his Successor. Doct. Mancius has long held the office, & though he does not wish to decline a reappointment, I believe he expects not to be continued.
			 There are 2 other Candidates—Allen, & Dox, both young &
			 active, capable men, & warm & zealous political partizans, friends of the administration. Dox is a batchelor, in trade, & rich enough; Allen is getting rich very fast, by a kind of
			 broker’s business, & as a trader. With these, I am willing to compete, but not on the same ground. Let the public decide, & I will be satisfied. But—they have probably made interest by
			 long
			 lists of names, & party friendships—I have only said that I wish the office. But I have also said that if names are necessary, I will engage to get as much of popular weight & weight of
			 character as they can, if necessary. May I ask thy friendly regards? & be excused for the trouble I give thee? Really, I cannot see why I may not enjoy some official favor, as well as others.
			 I
			 have done as much, & can do as much, as these, for my country—& I pray thee to aid me with an expression of thy good wishes in this matter.
          I learn that the Vice-President wishes my appointment, & that is all I have learnt about it.
			 I have written to the President, & to
			 the Post-Master General, soliciting the appointment; but have no Knowledge how they stand disposed.  Will thy goodness excuse my solicitude, & my importunities, & extend a hand to Washington for my aid! That hand would not be extended in vain, nor its favors ill bestowed: Nor would the Administration cherish for nought.
          Conscious that I trouble thee too often, I will be brief this time. Should my life & health be spared, I shall probably leave here for the South within 10 or 15 days. My Mechanical combinations are in readiness, & I go to offer thee, first of all, a discovery that rests yet solely with myself, & which I deem of vast importance. My Wife desires to join me in a very respectful assurance of high esteem, with devout wishes for thy health & happiness. Thy grateful friend,
          Horatio Gates
              Spafford.
        